Chambers, J.,
delivered the opinion of this court.
The true interpretation of the arbitration bond, and the conformity of the award thereto, are the only questions made before-us in this case.
*131Awards being intended to compose disputes, are entitled to most favorable regard, and should receive such construction, if possible, as will give them force and effect, and the same may be said of arbitration bonds.
The facts apparent on the face of the bond, are that the appellee had purchased and held possession of land which once had been owned by the husband of the appellant, and that she being entitled to dower in the land, was willing to receive rent in lieu of a specific assignment, and the appellant preferring such an arrangement, the arbitrators were to determine the amount of rent. The authority given by the bond is “to determine of and concerning the rent that ought to be paid by the said Thomas ./?. Burgess to the said Elizabeth Lewis, for her dower or one-third part of her deceased husband’s estate, now owned and possessed by the said T. Jl. Burgess.”
We see nothing in this language to restrict its application to the time past, or to the future. She was to have rent for her dower in land which the appellee had held, and which there is nothing to show he was to be dispossessed of.
The award is certainly deficient in respect to form. It expressly decides however, the material point—the annual value to be paid by the appellee to the appellant “for her dower or one-third part of the rent of said land,” obviously intending to comply literally with their authority, but transposing the words used in the bond.
The mischiefs suggested in the argument cannot ensue from this construction of the bond and award.
The legal effect will be to place each of the parties in the condition in which they would have been, had a lease been executed at the annual rent named by the referees, of all the dower interest of the appellant, commencing at the period when the appellee first had the possession of the land encumbered with the dower right of the appellant.
With these views we must reverse the judgment of the county court.
JUDGMENT REVERSED, AND PROCEDENDO.